The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                          February 19, 2014

                                         No. 04-13-00566-CR

                                         Joseph ALMANZA,
                                              Appellant

                                                   v.

                                      THE STATE OF TEXAS,
                                            Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR10451
                           Honorable Raymond Angelini, Judge Presiding

                                             O R D E R

       Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California, 368
U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal. Counsel has
informed the appellant of his right to file his own brief. Nichols v. State, 954 S.W.2d 83, 85 (Tex.
App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San
Antonio 1996, no pet.). The State has filed a letter waiving its right to file an appellee’s brief unless
the appellant files a pro se brief.

        If the appellant desires to file a pro se brief, he must do so no later than April 7, 2014. See
Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se brief, the State may file a responsive
brief no later than thirty days after the date the appellant’s pro se brief is filed in this court. It is
further ORDERED that the motion to withdraw, filed by appellant’s counsel, is HELD IN
ABEYANCE pending further order of the court.

       We further ORDER the clerk of this court to serve a copy of this order on appellant,
appellant’s counsel, the attorney for the State, and the clerk of the trial court.

                                                        _________________________________
                                                        Sandee Bryan Marion, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 19th day of February, 2014.


                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court